Per Curiam :
The plaintiff was injured while employed as a laborer, by oneWasley, in sinking an air shaft. The purpose of this shaft was. to connect with a miné worked by the defendant. Wasley was, *323to do the entire work, on the terms and conditions set forth in a written paper. Before this air shaft was so far completed as to form any connection with the mine operated by the defendant, the accident happened which caused the injury to the plaintiff. Wasley was an independent contractor, and the mere right of the defendant to so far supervise as to see whether the work was done according to contract did not throw the responsibility, if any, of the contractor, for this injury, on the defendant.
Judgment affirmed.